Citation Nr: 1243882	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for dental trauma for compensation and/or Department of Veterans Affairs (VA) outpatient treatment purposes.

2.  Entitlement to service connection for a left eardrum disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran, in his March 2012 VA Form 9, Appeal to Board of Veteran's Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issues on appeal.  However, the Veteran subsequently withdrew his request for a hearing in October 2012.  38 C.F.R. § 20.704(e).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left eardrum disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not receive any dental trauma to include loss of teeth during active military service.  

2.  The preponderance of evidence reveals that the Veteran does not have a service-connected dental disability, he was not a prisoner of war during military service, a dental disorder is not aggravating a service-connected disability, he is not in receipt of a 100 percent disability rating for service-connected disabilities, he is not participating in a rehabilitation program and he is not receiving care or service under 38 U.S.C.A. chapter 17.  


CONCLUSION OF LAW

The criteria for service connection for a dental disorder due to trauma for VA compensation purposes or outpatient dental treatment are not met.  38 U.S.C.A.    §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for dental trauma for compensation and/or VA outpatient treatment purposes.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a VCAA letter dated in November 2011 satisfied the duty to notify provisions prior to the initial unfavorable decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter informed the Veteran of what evidence was required to substantiate his service connection claim for a dental disorder.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, and lay statements.  

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his dental claim; however, the evidence of record does not warrant an examination because there is sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no indication in the service dental and treatment records that the Veteran had any dental trauma and the loss of teeth noted in service was not the result of trauma.  Furthermore, there is no competent and credible evidence that the Veteran has any residual dental disability as a result of trauma in service.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

Furthermore, there is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Service connection for dental trauma

The Veteran contends that he received dental injuries from being hit in the mouth with another soldier's knee during training at Fort Ord, California.  Specifically, he contends that his front teeth were loosened during service, and that one month after separating from service, he sought treatment, but was denied.  He then indicated that "eventually" he had the front teeth pulled. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2012), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2012).

It should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

A review of the Veteran's service treatment records show that on initial dental examination in January 1953, the Veteran did not have any missing teeth.  However, a dental examination dated May 1953 indicated missing natural teeth at numbers 1, 16, 17, and 32.  These teeth are molars, located in the back of the mouth on both sides.  At that time, a slight calculus was noted.  The Veteran's dental examination in conjunction with his separation examination indicated missing teeth at numbers 1, 16, 17, and 32.  The service treatment records show that these were the only teeth missing during active military.  There is no evidence of record that the Veteran complained of, or sought treatment for, trauma to the mouth to include loss or broken teeth during military service.  

The Veteran is competent to report observable symptoms, such as loose teeth.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  However, the Board finds that these statements are not credible as the record contains conflicting lay and medical evidence.  In this regard, the Veteran's separation examination is devoid of any indication that the Veteran sustained an injury to his front teeth.  There is also no contemporaneous medical or lay evidence that indicates that the Veteran had any injury to the mouth that resulted in any trauma to his teeth during military service.  Additionally, the Board notes that following the Veteran's discharge from service in May 1955, he filed an application for outpatient dental treatment from dental defects specifically of teeth numbers 1, 16, 17, and 32, again the molars, which was denied in a RO decision dated August 1955.  Crucially, there is no report of trauma to the two front teeth or request for treatment for the same at that time.  Furthermore, there is no competent and credible medical evidence of record that indicates that the Veteran has current dental problems referable to the front teeth, or that they are a result of any dental trauma that occurred during active military service. 

The Board notes that the Veteran contends that his current dental problems are related to dental trauma that occurred during military service.  However, the Veteran is not competent to provide statements and/or testimony regarding the etiology of his claimed dental disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran's statements that his current dental problems are related to active military service to include in-service dental trauma have no probative value because lay persons are not competent to offer medical opinions as to specific diagnoses that require special knowledge.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran did not experience loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.  Loss of the alveolar process as a result of periodontal disease is not considered disabling for compensation purposes.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth, or periodontal disease under 38 C.F.R. § 4.150.

Absent a demonstration of dental trauma, service connection may not be considered for compensation purposes, but service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381 (2012).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2012).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at entry and treated during service:  (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).  

The following will not be service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  It is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient dental treatment, including veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility);  those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R.         § 17.161.

The Board has examined all the classifications of dental disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none that would apply to the Veteran.  In this regard, the Veteran does not meet the requirements of Class I because he does not have a service-connected compensable dental condition or disability.  The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge, because a review of the record on appeal shows that he does not have a noncompensable service-connected dental condition or disability.

The Veteran does not meet the requirements of Class IIa because he does not have a dental condition or disability that is the result of combat wounds or other service trauma.  Furthermore, the Veteran fails to establish eligibility for Class II(b), II(c), IIR, because he does not claim and the record does not show that he was ever a prisoner of war or that he filed a claim for dental treatment for his two front teeth prior to the October 2011 claim.  He does not meet the requirements of Class III, because he does not have a dental condition or disability that has been medically determined to be aggravating a service-connected condition.  Although the Veteran is service-connected for a bilateral hearing loss disability and tinnitus, he is not in receipt of a 100 percent disability rating for a service-connected disability.  Thus, the Veteran does not meet the requirements of Class IV.  The Veteran also fails to establish eligibility for Class V and VI treatment, as he does not claim and the record does not show that he participates in a rehabilitation program under 38 U.S.C. Chapter 31 or he is otherwise receiving care and services under 38 U.S.C. Chapter 17.  See 38 C.F.R. § 17.161 (a).

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

ORDER

Entitlement to service connection for dental trauma for compensation and/or VA outpatient treatment purposes is denied.


REMAND

The Veteran contends that his left eardrum disability is related to noise exposure during his military service, in particular from when a simulator blew up directly next to his left ear as well as from firing machine guns.  See, e.g., the Veteran's notice of disagreement dated January 2012.  

The Board notes that the Veteran's available service treatment records do not document any occurrence of or treatment for injury to the left eardrum.  However, the Veteran is competent to attest to experiencing injury to his left eardrum.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, unlike in his claim for service connection for a dental disability, there is nothing in the claims folder to suggest that the Veteran did not sustain the eardrum injury as described.  Moreover, during the adjudication of previous claims [which are not on appeal before the Board], the RO concluded that the Veteran did in fact experience in-service noise exposure based on the Veteran's military occupational specialty as a light infantryman.  Accordingly, evidence of an in-service injury is arguably met.

With respect to a current disability, the Veteran underwent a VA examination in November 2011 in conjunction with his claim.  However, it is unclear from the report whether the Veteran's inner ear was examined.  Once VA undertakes to provide an examination, it is duty bound to ensure that it is adequate.   Furthermore, there is no opinion of record as to whether the Veteran's claimed left eardrum disability is related to his military service.  

In light of the foregoing, an examination and medical nexus opinion must be obtained which address the nature of the Veteran's disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed left eardrum disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current left eardrum disability;

b)  If a left eardrum disability is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service noise exposure, and the Veteran's credible report of an in-service explosion that caused temporary deafness.



The examiner should indicate in his/her report that the claims file was reviewed.  The examiner is asked to explain the reasons behind any opinions expressed.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


